Case 3:17-cv-00601-MHL Document 174-3 Filed 01/21/20 Page 1 of 2 PageID# 2918




                                 (EXHIBIT C)
  Case 3:17-cv-00601-MHL Document 174-3 Filed 01/21/20 Page 2 of 2 PageID# 2919

  From: StevenS.Bi8sstevenbiss@earthlink.net
Subject: Re: Inadvertent Production                                                                                                  ,   :
   Date: January 13.2020 at 6:35 PM
    To: Jason Goodman truth@crowdsourcethetruth.org
    Co: Steven Biss stevenbiss@earthlink.net, Robert Steele robert.david.steeie.vivas@gmaii.com

       Mr. Goodman,

       i did not receive a previous message, and i do not know why you cannot access the documents. Counsel for Ms. Negron had no
       trouble, in any case, i will download the documents to a flash drive and mail it to you.

       Have a great night.


       Steven S. Biss
       (Virginia State Bar # 32972)
       300 West Main Street, Suite 102
       Chariottesviiie, Virginia 22903
       Tel.:(804)501-8272
       Fax:(202)318-4098
       Email: stevenbiss@earthiink.net
       Email: stevensbiss@protonmail.ch
       www.iinkedin.com/in/steven-s-biss-6517037

        Original Message
       From: Jason Goodman
       Sent: Monday. January 13,2020 4:34 PM
       To: Steven Biss
       Cc:Terry C. Frank; Benjamin A. Wills; Robert David Steele
       Subject: Re: inadvertent Production

       Still no response to my previous message, i will not sign up for an unknown service and provide my personal information in order to
       access the documents. Please inform me immediately of an alternate method of delivery.
